Petition for Writ of Mandamus Denied and Memorandum Opinion filed July
10, 2007







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed July 10, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00562-CV
____________
 
IN RE P&O PORTS INC., P&O PORTS TEXAS INC.
(n/k/a/ P&O PORTS AMERICA TEXAS, INC.) and ROBERT EARL ALLEN, Relators
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On July
9, 2007, relators P&O Ports Inc., P&O Ports Texas Inc.
(n/k/a/ P&O Ports America Texas, Inc.) and Robert Earl Allen filed a
petition for writ of mandamus in this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition,
relators ask this court to compel the Honorable Benjamin Hardin, presiding
judge of the 23rd District Court of Brazoria County to vacate his orders dated
July 2, 2007 in which he compelled certain discovery and denied motions for
protective order and to quash such discovery.




Relators
have not established their entitlement to the extraordinary relief of a writ of
mandamus.  Accordingly, we deny relators= petition for writ of mandamus and
also deny relators= related emergency motion to stay proceedings.
 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed July 10, 2007.
Panel consists of Justices Yates,
Edelman, and Frost.